14-4206
     Huang v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A087 737 207
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   13th day of January, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            GUIDO CALABRESI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   YING YING HUANG,
14            Petitioner,
15
16                    v.                                             14-4206
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Theodore N. Cox, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Shelley
28                                       R. Goad, Assistant Director; Julia
29                                       J. Tyler, Trial Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Ying Ying Huang, a native and citizen of

6    People’s Republic of China, seeks review of an October 17, 2014,

7    decision of the BIA affirming an October 16, 2012, decision of

8    an Immigration Judge (“IJ”) denying Huang’s application for

9    asylum, withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).      In re Ying Ying Huang, No. A087 737

11   207 (B.I.A. Oct. 17, 2014), aff’g No. A087 737 207 (Immig. Ct.

12   N.Y. City Oct. 16, 2012).     We assume the parties’ familiarity

13   with the underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).    The    applicable    standards   of   review   are   well

18   established.    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder,

19   562 F.3d 510, 513 (2d Cir. 2009); Dedji v. Mukasey, 525 F.3d

20   187, 191 (2d Cir. 2008).



                                      2
1         Substantial evidence supports the agency’s determination

2    that Huang failed to establish a well-founded fear of harm at

3    the hand of smugglers in China.        Absent past persecution, an

4    applicant may establish eligibility for asylum by demonstrating

5    a   well-founded    fear    of     future   persecution,     8 C.F.R.

6    § 1208.13(b)(2), which must be both subjectively credible and

7    objectively reasonable, Ramsameachire v. Ashcroft, 357 F.3d

8    169, 178 (2d Cir. 2004).     To demonstrate a well-founded fear,

9    an applicant must show either a reasonable possibility that she

10   would be singled out for persecution or that the country of

11   removal has a pattern or practice of persecuting similarly

12   situated individuals.      8 C.F.R. § 1208.13(b)(2)(iii).

13        As   the   agency   concluded,    Huang’s   fear   of   harm   was

14   speculative given that she and her family have not been

15   contacted, much less threatened, by smugglers since they paid

16   the fee for Huang’s entry to the United States.         See Jian Xing

17   Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence

18   of solid support in the record . . . , [an applicant’s] fear

19   is speculative at best.”).       Huang’s failure to demonstrate that

20   her fear of harm was objectively reasonable is dispositive of

21   asylum, withholding of removal, and CAT relief because all three
                                        3
1    claims are based on the same factual predicate.      See Paul v.

2    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).      Accordingly,

3    we do not reach the agency’s alternative bases for denial of

4    asylum and withholding of removal.    See INS v. Bagamasbad, 429

5    U.S. 24, 25 (1976) (“As a general rule courts and agencies are

6    not required to make findings on issues the decision of which

7    is unnecessary to the results they reach.”).

8         Furthermore, the IJ did not abuse his discretion in

9    declining to admit Huang’s late-filed evidence because she was

10   given more than one year to file it and the evidence pre-dated

11   the filing deadline.     Huang argues that the IJ should have

12   extended the August 2012 deadline because she did not present

13   her new basis for asylum (fear of smugglers) until July 2012.

14   This argument is disingenuous.      She did not argue this point

15   to the IJ.   And, regardless of when she amended her application

16   to present this new claim, she knew of the bases for it as early

17   as July 2010 and thus had more than two years to gather and timely

18   submit background evidence.

19        For the foregoing reasons, the petition for review is

20   DENIED.   As we have completed our review, any stay of removal

21   that the Court previously granted in this petition is VACATED,
                                     4
1   and any pending motion for a stay of removal in this petition

2   is DISMISSED as moot.   Any pending request for oral argument

3   in this petition is DENIED in accordance with Federal Rule of

4   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

5   34.1(b).

6                               FOR THE COURT:
7                               Catherine O=Hagan Wolfe, Clerk




                                  5